ORDER

PER CURIAM.
Emerson Sutton (Appellant) appeals his convictions by jury of three counts of failure to pay income tax, in violation of Section 143.931.1
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo (1994), unless otherwise indicated.